Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide support for the limitation in claim 40 wherein the polyurethane polymer is not water soluble or water dispersible.  The specification teaches a material is commonly utilized as a non-ionic dispersing agent for waterborne polyurethane dispersions. However, the presently described polyurethane is predominantly hydrophobic and thus does not comprise a sufficient concentration of hydrophilic groups to render the polyurethane water soluble or water dispersible as evidenced by the IPA/water chemical resistance.  This does not support not water soluble or water dispersible.

The specification provides support for the structure in claim 41, however, the value of n (repeat units) is not supported when the repeat units can include infinity. The claim does not put a value on n (repeat units). The specification only teaches a molecular weight of the polyethylene glycol of less than 2,000 g/mol. Accordingly, the value of n cannot include any value greater that would result in a molecular weight greater than 2,000 g/mol.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11, 13-14, 17-24, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 6,737,477 to Figg et al. in view of CN-104031225 to Zhang et al. and U.S. Patent No. 5,945,473 to Keilbania et al.
As to claims 1, 4-6, and 40-41, Figg discloses aqueous polyurethane adhesives comprising the reaction product of a polyisocyanate component, 755.4 parts by weight of polyester polyol prepared from dimerized fatty acid, isophthalic acid (ring structure claim 5), and hexanediol (6 carbon atoms, claim 6) with a hydroxyl number of 1400 daltons, 13.8 parts by weight of neopentyl glycol, 67.2 parts by weight of dimethylolpropionic acid, and 363.6 parts by weight of 4,4-dicyclohexylmethane diisocyanate. The content of polyester polyol in the polyol component = 90.3% (755 / 836.4). The polyurethane is grafted with hydroxylpropy! methacrylate to obtain the adhesive composition (Examples 1-2). The content of hydrophilic component is 5.6% (DMPA % by weight /% by weight of each component). The polyester polyol would inherently have the claimed HLB of less than 10 based on the applicants’ disclosure HLB = 20*Mh/M, wherein there is no hydrophilic portion in the polyester polyol of Figg.
Figg teaches DMPA as a suitable hydrophilic component and teaches hydrophilic nonionic polyoxyalkylene polyols are suitable alternatives. Figg discloses the molecular weights above 500 g/mol (formula, (9:10-18). Zhang discloses aqueous polyurethane compositions comprising the reaction product of a polyisocyanate component and a polyol component comprising 50 to 85% by weight of polyester polyols and 0.1 to 3% by weight of Ymer N120 (same reactant as claim 41) that is a diol containing polyoxyalkylene side chains (0013) and 0.1- 3% by weight of hydroxycarboxylic acid, such as DMPA (same as Figg, 0013, 0023).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace a portion of the DMPA of Figg with 0.1 to 3% (sits within the claimed range) by weight of the polyoxyalkylene diol component of Zhang to provide an adhesive with improved chemical resistance especially to certain alkalis and solvents (0046, compares examples 1-4 to 5 in the table). Example 5 does not contain Ymer N120.
Figg does not expressly disclose the limitation pressure sensitive adhesive,
However, Kielbania teaches aqueous polyurethane adhesives comprising hydroxyalkyl methacrylates and polymeric performance enhancers (PPE), which is the same Figg and further teaches that the choice of the ethylenically unsaturated monomer and PPE can be selected to produce adhesives that include pressure sensitive adhesives (8:21-30). Accordingly, the position is taken that the Figg adhesive could be used as a pressure sensitive adhesive because the selection of unsaturated monomers and PPEs in Figg are the same as the current application and Kielbania teaches said selection would result in a PSA.
As to claim 8, Figg teaches that a suitable alternative polyisocyanate is the liquid bis(4- isocyanatocyclohexylmethane with a trans/trans content of up to 30% by weight as taught in the references (4:43-48). Accordingly, it would have been obvious to use the liquid HMDI component because a polyisocyanate in liquid form enables an operator to handle them by means of pumping devices without any necessity to provide heated storage facilities as taught in GB-1127338 (equivalent to DE-1618795 cited by Figg}.
As to claim 9, Figg teaches suitable phthalic acids including ortho and meta- position (5:7).
As to claim 10, Figg teaches Pripol 1013 as the dimerized fatty acid that contains 36 carbon atoms (Example 1).
As to claims 11-13, Figg teaches suitable ethylenically unsaturated reactants that would react pendent to the polyurethane that include 2 to 10% by weight of trimethylolpropane allyl ether (11:64-66).
As to claim 14, Figg in view of Zhang teach mixtures of DMPA and polyethylene glycol hydrophilic components are used (Zhang, 0013, 0023}.
As to claim 17, Figg in view of Zhang teach a content of hydrophilic components that range from 0.1 to 5.6% (DMPA % by weight /% by weight of each component), This sits within the amount discussed in the current specification. Accordingly, the content of acid functional groups would be met.
As to claims 19 and 21, Figg teaches suitable crosslinker agents including 2 to 10% by weight of trimethylolpropane diallyl ether (11:64-66) and also crosslinkers obtainable by reacting the acid in the acrylic acid component with alkylene oxide (11:45-46).
As to claims 23-24 about the peel rate and chemical resistance, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all the claimed ingredients. Therefore, the claimed effects and physical properties, i.e. peel rate and chemical resistance would implicitly be achieved by a composite with all the claimed ingredients. This is supported by Zhang that describes the addition of Ymer N-120 to improve chemical resistance.
Claim 7 is rejected under 35 U.S.C. 105 as being unpatentable over U.S. Patent Pub. No. 6,737,477 to Figg et al. in view of CN-104031225 to Zhang et al. and U.S. Patent No. 5,945,473 to Keilbania et al. that has been explained above and is applied here as such in view of EP- 2921541 to Zhao et al.
As to claim 7, Figg in view of Zhang disclose aqueous polyurethane adhesives comprising the reaction product of a polyisocyanate component, a polyester polyol prepared from dimerized fatty acid, isophthalic acid (ring structure claim 5) and hexanediol (6 carbon atoms, claim 6) with a hydroxyl number of 7400 daltons, 13.8 parts by weight of neopentyl glycol, 363.6 parts by weight of 4,4- dicyclohexylmethane diisocyanate and a hydrophilic mixture of DMPA and 0.1 to 3.0% by weight of polyoxyalkylene side chain containing diol. The polyurethane is grafted with hydroxyloropyl methacrylate to obtain the adhesive composition (Examples 1-2).
Figg does not expressly disclose an amorphous polyester polyol.
Zhao teaches aqueous polyurethane dispersion adhesives comprising at least one amorphous polyester polyol (Abstract).
Accordingly, at the time of filing it would have been obvious to incorporate the amorphous polyester polyol of Zhao to the composition of Figg to improve the open time of the adhesive (0004).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 6,737,477 to Figg et al. in view of CN-104031225 to Zhang et al. and U.S. Patent No. 5,945,473 to Keilbania et al. that has been explained above and is applied here as such in view of US. Patent Pub. No. 2014/0088246 to Morikami et al.
As to claim 18, Figg does not expressly disclose the weight average molecular weight.
Morikami discloses aqueous resin dispersions suitable for adhesive applications that have molecular weights of 100,000 to above 200,000.
At the time of filing it would have been obvious to a person of ordinary skill in the art to maintain the molecular weight within the claimed range because at less than 100,000 the film is weak and a swelling ratio becomes too high (0070).

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
With regards to the argument regarding withdrawal of finality, the final rejection was necessitated by applicant amendment that required a further search of the prior art. The amendment overcame the previous prior art. The finality was necessitated by applicant’s amendment and is proper at this point in prosecution.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hydrophobic polyurethane) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See /n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant argues that the claimed polyurethane is hydrophobic because it includes a low amount of (0.5 to 5 wt%) of hydrophilic polymerized units. The combination of references teaches a polyurethane that comprises polymerized hydrophilic units derived from polyethylene glycol polymer. Accordingly, a person of ordinary skill in the art would conclude based on applicants specification that the polyurethane of the prior art is considered hydrophobic.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a polyurethane prepared in an organic solvent solution) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See /n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims fail to recite the limitation a solvent solution of the polyurethane. The argument pertaining to the limitations hydrophobic or solvent solution is not a claim limitation and one of ordinary skill in the art cannot assume that the claimed invention is directed to hydrophobic/solvent borne pressure sensitive adhesives even when interpreting the specification. Further it should be noted that the combination of references teach reactants comprising 0.1 to 3% of DMPA and 0.1 to 3% by weight of polymerized polyethylene glycol. The values of the “hydrophilic” components in the prior art sit within the claimed values. This is considered to meet the argument regarding a “hydrophobic polyurethane” because the values of known hydrophilic reactants are so small.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763